USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-2197                    UNITED STATES OF AMERICA,                       Plaintiff, Appellee,                                v.                    ONE PARCEL OF LAND, ETC.,                       Defendant, Appellee.                                                                                                EDWIN COLON,                     Defendant, Appellant.                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                               FOR THE DISTRICT OF MASSACHUSETTS                                        [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                             Before                                                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                     Edwin Colon on brief pro se.     Donald K. Stern, United States Attorney, and Patrick M.Hamilton, Assistant United States Attorney, on brief for appellee.July 10, 1998                                                                            Per Curiam.  Pro se appellant Edwin Colon appeals a    district court judgment which denied his motion for relief from    a final judgment compelling the forfeiture of his former    residence at 13 Maplewood Drive in North Grafton,    Massachusetts.  Appellant maintains that the forfeiture was    unfair because he did not receive notice of the forfeiture    proceeding until the government served him with a copy of the    court's final judgment on April 12, 1996.              This court has thoroughly reviewed the record and the    parties' briefs on appeal.  We conclude that the district court    did not abuse its discretion in denying appellant relief.  See,    e.g., United States v. Real Property, 135 F.3d 1312, 1315-16    (9th Cir. 1998); United States v. Clark, 84 F.3d 378, 381 (10th    Cir. 1996).  We further reject appellant's contention that    because the government failed to use his inmate registration    number from the Plymouth County Correctional Facility in    addressing its notices, and further erroneously included the    middle initial "A" in its addresses, the notices were    constitutionally inadequate.  See, e.g., Bye v. United States,    105 F.3d 865, 857 (2d Cir. 1997)(per curiam); United States v.    51 Pieces of Real Property, 17 F.3d 1306, 1317 & n.11 (10th    Cir. 1994).  Accordingly, the judgment of the district court is    affirmed.  See Local Rule 27.1.